Case: 12-16250    Date Filed: 09/13/2013   Page: 1 of 4


                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-16250
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 5:04-cr-00022-CAR-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

CLEVELAND WEBSTER,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 13, 2013)

Before MARCUS, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 12-16250       Date Filed: 09/13/2013      Page: 2 of 4


       Cleveland Webster appeals pro se the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction. After pleading guilty in 2004 to

distributing crack cocaine, Webster was sentenced as a career offender to 188

months’ imprisonment. On appeal, Webster argues that he is entitled to a sentence

reduction pursuant to Dorsey v. United States, 567 U.S. ___, ___, 132 S. Ct. 2321,

2335–36 (2012), the Fair Sentencing Act of 2010 (FSA), Pub. L. No. 111–220, 124

Stat. 2372 (2010), and Amendment 750 to the Sentencing Guidelines, U.S.S.G.

App. C, Amend. 750. 1

       We review de novo the district court’s legal conclusions concerning the

scope of its authority under § 3582(c)(2). United States v. Moore, 541 F.3d 1323,

1326 (11th Cir. 2008). The FSA, which became effective on August 3, 2010,

“lowered the statutory mandatory minimum penalties for crack cocaine offenses.”

United States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012) (per curiam). The FSA,

however, is not a guideline amendment by the Sentencing Commission, and cannot

serve as a basis for a § 3582(c)(2) sentence reduction. Id. The FSA does not apply

retroactively to sentences imposed prior to its enactment date. Id. at 377–78

(rejecting argument that, under Dorsey, the FSA’s lower mandatory minimums

applied to defendants sentenced before the FSA’s enactment). Amendment 750

       1
         Although Webster also challenges his career offender status, that determination was
made at the original sentencing. Because a § 3582 proceeding is not a de novo resentencing, we
do not have jurisdiction to revisit it. See United States v. Moreno, 421 F.3d 1217, 1220 (11th
Cir. 2005) (per curiam); United States v. Bravo, 203 F.3d 778, 781–82 (11th Cir. 2000).
                                              2
              Case: 12-16250     Date Filed: 09/13/2013    Page: 3 of 4


revised the crack cocaine quantity tables to conform to the FSA. See U.S.S.G.

App. C, Amend. 750. It was made retroactive by Amendment 759, effective

November 1, 2011. See id., Amend. 759.

      A reduction under § 3582(c)(2) is not authorized where the applicable

amendment “does not have the effect of lowering the defendant’s applicable

guideline range because of the operation of another guideline.” Moore, 541 F.3d

at 1327–28 (emphasis in original) (internal quotation marks omitted). This

includes situations in which the defendant’s applicable guideline range is

calculated through the application of the career offender guideline. Id. at 1328.

Moore remains binding precedent in this Circuit. United States v. Lawson, 686

F.3d 1317, 1321 (11th Cir.) (per curiam), cert. denied, 133 S. Ct. 568 (2012).

Therefore, a defendant who was convicted of a crack cocaine offense but sentenced

as a career offender remains ineligible for a § 3582(c)(2) reduction under

Amendment 750. Id.

      Here, the district court sentenced Webster for his crack cocaine offense as a

career offender. Webster was sentenced in 2005, long before the FSA’s 2010

enactment date. His argument that he is entitled to the lower mandatory minimums

based on Dorsey is foreclosed. See Berry, 701 F.3d at 377. Likewise, Webster’s

argument that he is entitled to a § 3582 reduction, despite his status as a career




                                           3
              Case: 12-16250    Date Filed: 09/13/2013   Page: 4 of 4


offender, is foreclosed by our decision in Lawson. 686 F.3d at 1321. Accordingly,

a sentence reduction is not authorized under § 3582(c)(2).

      AFFIRMED.




                                         4